IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


J.R.,                                          : No. 384 EAL 2021
                                               :
                     Petitioner                :
                                               : Petition for Allowance of Appeal
                                               : from the Order of the Superior Court
               v.                              :
                                               :
                                               :
J.P.B., II,                                    :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

        AND NOW, this 22nd day of February, 2022, the Petition for Allowance of Appeal

is DENIED.